UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-6968



ALBERT SNYDER,

                                                 Plaintiff - Appellee,

          versus


SHIRLEY    L.      PHELPS-ROPER;   REBEKAH      A.
PHELPS-DAVIS,

                                              Defendants - Appellants,

             and


FRED W. PHELPS, SR.; JOHN DOES; JANE DOES;
WESTBORO BAPTIST CHURCH, INCORPORATED,

                                                            Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:06-cv-01389-RDB)


Submitted:    October 31, 2007              Decided:   December 4, 2007


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Shirley L. Phelps-Roper, Rebekah A. Phelps-Davis, Appellants Pro
Se. Sean E. Summers, Paul W. Minnich, Rees Griffiths, BARLEY &
SNYDER, LLC, York, Pennsylvania; Craig T. Trebilcock, SHUMAKER &
WILLIAMS, PC, York, Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           Rebekah A. Phelps-Davis and Shirley L. Phelps-Roper seek

to appeal the district court’s order denying their motion to

dismiss or for summary judgment in Appellee’s civil suit.               This

court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (2000), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541 (1949). The order Phelps-Davis and

Phelps-Roper seek to appeal is neither a final order nor an

appealable interlocutory or collateral order.             Accordingly, we

dismiss the appeal for lack of jurisdiction.         We further deny the

Appellants’ renewed motion for stay, motion for emergency hearing,

and motion for the district court to provide original audio tapes.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 DISMISSED




                                  - 3 -